 In the Matter of EASTON PUBLISHING Co.andEASTON TYPOGRAPHICALUNION No. 258, AFFILIATED WITH INTERNATIONAL TYPOGRAPHICALUNIONCases Nos. C-1356 and R-1400.-Decided January 11, 1940ewspa-per Publishing Industry-interference, Restraint, and Coercion:speechINby respondent's president, coinciding with Union's initial attempts at negoti-ating, tending to discourage union membership andactivity-Collective Bargaining: charges of refusal to bargain collectively dismissed-Strike: involved-Investigation of Representatives:controversy concerning representation of em-ployees : respondent's averment in answer to complaint that Union does notnow represent employees in claimed unit ; strike current-UnitAppropriate forCollective Bargaining:all employees in composing room of respondent's news-paper, including foremen, assistant foremen, copy cutters, machine tenders,machine operators, compositors, make-ups, and apprentices ;agreement as to-Representatives:proof of choice : signed authorizations as of date of allegedrefusal to bargain ; no controversy as to ; eligibility to participate in choice :persons taking places of striking employees during currency of strike noteligible to vote; eligibility determined by pay roll last preceding date of strike;(Leiserson dissenting in part) persons taking place of striking employees whereno unfair-labor-practice strike should be permitted to vote as shouldstrikersand any employees hired since strike to fill newpositions-Election OrderedMr. Geoffrey CuniffandMr. Samuel G. Zack,for the Board.Mr. Elisha Hanson,ofWashington, D. C., andMr. George F.Coffin,of Easton Pa., for the respondent.Mr. John J. Buckley,of Valley Stream, N. Y.,Mr. Alfred J.Whittle,of Tuckahoe, N. Y., andMr. Frank Fenton,ofWashington,D. C., for the Union.Mr.. Joseph Forer,of counsel to the Board.DECISION.ORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 3, 1938, International Typographical Union dulyfiled with the Regional Director for- the Fourth Region (Philadel-phia, Pennsylvania) a charge alleging that Easton Publishing Co.,Easton, Pennsylvania, herein called the respondent, had engaged in19 N. L. R. R. No. 43.283030-41-v-ol . 19-2u389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was engaging in certain unfair labor practices affecting com-merce, within the meaning. of the National Labor Relations Act, 49Stat. 449, herein called the Act, and a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of the respondent and requesting an investigation andcertification pursuant to Section 9 (c) of the Act.On November 23,1938, International Typographical Union duly filed an amendedcharge, and on May 18, 1939, Easton Typographical Union No. 258,affiliated with International Typographical Union, herein called theUnion, duly filed a second amended charge.Upon the charge and amended charges, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Fourth Region, issued its complaint dated May 18, 1939, againstthe respondent alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct.On the same day, the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation of the petition and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and further ordered that the two cases be consolidated for all pur-poses and that one record of the hearing be made.Concerning the unfair labor practices, the complaint alleged . insubstance that on or about September 30, 1938, and thereafter, therespondent refused to bargain collectively with.the Union as the rep-resentative of the majority of its composing-room employees; andthat thereby, by discouraging membership in the Union, and by otheracts, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondent filed.an answer admitting, in substance, the allega-tions of the complaint concerning the nature and scope of its business,and further admitting that the employees engaged in its composingroom constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of the Act. It denied the allegationsconcerning the unfair labor practices and alleged that certain em-ployees who went on strike on March 23, 1939, do not constitute a unitappropriate for the purposes of collective bargaining.As an affirma-tive defense, it alleged that the. proceeding violated the due processclause of the Fifth. Amendment to the Constitution in that it wasan attempt to, require the respondent to yield to the "closed-shop"demand of the Union. EASTO-N PUBLISH'ING 'COMPANY-391Copies of the complaint and petition and of notices of hearing andcontinuances thereof were duly served upon the respondent and theUnion.Pursuant to the notices, a hearing was held on June 8, 9,and 12,1939,at Easton, Pennsylvania,before James C. Paradise, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel, and the Union by its repre-sentatives; all participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the course of the hearing the Trial Examiner made anumber of rulings on motions and on objections to the admission ofevidence,and in his Intermediate Report disposed of several motionson which he had, at the hearing, reserved decision.The Board hasreviewed the rulings of the Trial Examiner and, except as they areinconsistent. with the findings, conclusions, and order set forth below,finds that no prejudicial errors were committed.The rulings arehereby affirmed to such extent.After the close of the hearing the respondent filed a brief for theconsideration of the Trial Examiner.On September 12, 1939, theTrial Examiner issued his Intermediate Report, copies of which wereduly served upon the parties, wherein he found that the respondenthad engaged in and was engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 -(1) and (5) andSection 2 (6) and (7) of the Act.He recommended that the re-spondent cease and desist from the unfair labor practices so foundand take certain affirmative action of remedial nature.Exceptionsto the Intermediate Report, a brief, and a request for a hearing forthe purposes of oral argument were filed by the respondent.Pursuant to notice duly served upon all the parties, a hearing washeld on November 7, 1939, at Washington, D. C., before the Board,for the purpose of oral argument.The respondent and the Union,represented by counsel, participated in the argument.The Board has considered the exceptions and briefs filed by therespondent and finds the exceptions to have merit only in so far asthey are consistent with the findings of fact, conclusions of law, andorder set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTEaston Publishing Company, a Pennsylvania corporation with ,itsplant and office in Easton, Pennsylvania, is engaged in publishingand distributing the Easton Express, a daily newspaper.The rawmaterials used by the respondent consist of newsprint, ink, and typel 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDmetal.In the 12 months preceding the date of the hearing, therespondent used 1,450 tons of newsprint,all of which was purchasedoutside of.Pennsylvania.During 1938 the respondent used approxi-mately 300,000 pounds of ink,and purchased approximately 5 tonsof type metal, approximately half of such metal and ink being ob-tained from places outside of Pennsylvania..The circulation of theEaston Express is approximately 33,000, of which circulation outsideofPennsylvania accounts for 12,000.The newspaper publishesnumerous syndicated cartoon strips and other syndicated matter fur-nished by various services.The respondent is a. member of the Asso-ciated Press, both for receiving news and for making available tothat service any news stories which may be gathered by the respond-ent's reporters and appear in its columns. The respondent alsoreceives the services of the International News Service and theUnited Press.For the respondent'spast fiscal year, between 7 and10 per cent of the advertisements appearing in its newspaper wereclassified as national advertising,consisting of advertising printedgenerally in a number of newspapers.The Easton.Express carriesadvertising,not classified as national,of concerns located in Phil-lipsburg, Bloomsbury, and Washington, all in New Jersey.The re-spondent has a representative for soliciting advertising with officesin New York, Illinois, Massachusetts, Michigan, and Georgia.Therespondent employs approximately 150 persons.For the purposes ofthis proceeding, the respondent does not object to the jurisdiction ofthe Board under the Act.II.THE ORGANIZATION INVOLVEDEaston Typographical Union No. 258,affiliated with InternationalTypographical Union, and through it with the American Federationof Labor, is a labor organization admitting to membership competentprinters and apprentices.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionOn September 29, 1938, Alfred J. Whittle, a representative ofInternational Typographical Union, came to Easton,in accordancewith a request made by the Union of the president of its nationalorganization.The next day 28 out of 40 men then employed in therespondent'scomposing room signed a statement authorizing theUnion to represent,them for the,purposes of.collective bargaining.On.OctoberA,1938,Whittle saw James L. Stackhouse,secretary-treasurer of the respndent and business manager ofthe Easton Ex-, BAS'TON' PUBLISHING. 'COMPANY393press, and Edward C. Snyder, the respondent'smechanical superin-tendent.Whittle asked for a conference and showed his proof ofmajority representation.Stackhouse told him he would make ar-rangements for a meeting with Chester Snyder,the respondent'spresident.Thereafter,Stackhouse informed Chester Snyder of the prelimi-nary meeting with Whittle.On October 7, 1938, the respondentcaused the composing-room employees to receive cards in their payenvelopes requesting them to attend a meeting to be held that after-noon in the respondent's board room.Chester Snyder spoke at themeeting.He discussed economics,stated that he understood that anumber of men were joining the Union,and asked who the ring-leaders were.He said that he did not oppose the Union,but thatthe boys were mistaken if they felt they would benefit; there wasno more money.Rather than run. the plant at a loss, he added, hewould lock up and throw the key in the Delaware River;he wouldnot starve.He also inquired why grievances were not brought upthrough a"company union"which had existed in the plant.It is apparent that Chester Snyder's address was an attempt todiscourage union membership and activity,timed to coincide withthe Union's initial efforts at negotiating with the respondent.Wefind therefore that by such action on the part of Chester Snyder, itspresident,the respondent interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.B. The alleged refusal to bargain collectively1.The appropriate unitThe Union and the respondent agree that all the employees, ap-proximately 40 in number, regularly employed in the respondent'scomposing room, including foremen, assistant foremen, copy cutters,machine tenders,machine operators, compositors,make-ups, andapprentices, constitute a unit appropriate for the purposes of col-lective bargaining.No reason appears for departing from the stipu-lation of the parties.We find that the persons employed in therespondent's composing room, including foremen, assistant fore-men, copy cutters, machine tenders, machine operators, compositors,make-ups, and apprentices, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure toemployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Designation of the Union by a majority of the employees in theappropriate unit-The respondent concedes that from October 1, 1938, to March 23,1939, the Union was the representative designated by the majorityof the employees in the unit.We have already referred to the factthat on September 30, 1938, 28 of 40 such employees signed a state-ment authorizing the Union to represent them for the purposes ofcollective bargaining.We find that from October 1, 1938, to March23, 1939, the Union was the exclusive representative of all the em-ployees in the appropriate unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.3.The alleged refusal. to bargainThe events occurring through October 7, 1938, have already beendescribed.On October 11 Whittle met, by prearrangement, ChesterSnyder, Edward Snyder, and Stackhouse.Whittle gave ChesterSnyder a draft of a proposed contract and said that Snyder mighthave ample time to study it.On October 18, 1938, the same persons met once more, with theaddition of Carl C.. Webb, a representative of the PennsylvaniaNewspapers Publishers' Association.Chester Snyder indicated thathe was much disturbed by the proposed wage rate, said that he wasnot prepared to discuss the contract draft otherwise, and passed itback to Whittle.He also stated that he would not discuss anyproposal except on an open-shop basis.Whittle informed him thatthe wage terms were negotiable and induced him to take back thecontract draft for further consideration.A conference on October 21, 1938, held at the respondent's boardroom, was attended by both Snyders, Stackhouse, Webb, and Whittle.Webb suggested that some of the men of the composing room bebrought in.Whittle consented and brought in three union members,while Edward Snyder brought in three non-union employees. ChesterSnyder said that he would not accept a closed shop and asked Whittleto propose an open shop to the Union.Whittle suggested the pos-sibility of a preferential shop and explained its operation, but Snyderresponded unfavorably.Whittle requested discussion of the contractdraft, but none was held.On November 1, 1938, Whittle wrote Chester Snyder that the Unionhad unanimously rejected Snyder's open-shop proposal.On November 16 Whittle and the representatives of the manage-ment again met, there being also present Hummel, a mediator of labordisputes employed by the Commonwealth of Pennsylvania, and Fred- ,ASTON,PUBLISHINGCOMPANY,395erick Sanville, a Field Examiner for, the Board.Chester Snyderagain took the position that he would not discuss any contract unlessitprovided for an open shop.No other matters were considered,despiteWhittle's request for discussion on the contract proposals.On November 23, 1938, Whittle met with the management, and theproposed contract was considered by paragraphs.At the very outset,Chester Snyder objected to contracting with the Union as such, ap-parently because of a belief that such a contract necessarily involveda closed shop.By agreement, 'accordingly, the paragraphs contain-ing the word "union" were set aside for later consideration.A num-ber of the proposed provisions were accepted as they stood.; otherswere amended at the suggestion of the management.Agreement wasreached on hours of work, certain provisions regarding apprentices,overtime rate, holidays, lunch periods, seniority, authority of foremento hire and discharge,' sanitary regulations, a clause preventing dis-charge for incompetency of employees transferred from one type of.work to another, and other provisions.No agreement was reached,however, on wages or the closed-shop issue.On December 14, 1938, the conferees, with the addition of John J.Buckley, another International Typographical Union representative,discussed wages.Chester Snyder said the respondent was unable togrant increases.Whittle offered statistics of other newspapers, butSnyder denied their applicability to the Easton Express.Whittleasked that the respondent's prevailing wage of 93 cents per hourplus the bonus pay usually distributed by the respondent be trans-lated into a new base pay of $1 per hour. Snyder rejected the pro-posal.He also reiterated his objection to a closed shop.On January 17, 1939, Whittle met with both Snyders, Stackhouse,Webb, Sanville, and Bennet F. Schauffler, the Board's RegionalDirector for the Fourth Region.Whittle submitted an estimate ofthe respondent's revenue.Chester Snyder and Stackhouse charac-terized the estimate as being $600,000 too high.Whittle asked Snyderfor his views on an agreement to continue existing wages. Snydersaid that he did not like the idea of signing an agreement "which putsus in a position that we can afford what we are paying." After fur-ther discussion of the respondent's revenues, Snyder agreed thatWhittlemight go over the respondent's books with Stackhouse.Whittle and Schauffler asked that a counterproposal be made by therespondent.A transcript of the meeting, received in evidence, doesnot show that the respondent agreed to the request.However, Whit-tle testified, without contradiction, that it did in fact agree.Sincethe transcript fails to show any refusal of the suggestion, it appearsthat an agreement by the respondent to make a counterproposal was atleast tacitly understood.During the course of this meeting, likewise,Snyder withdrew his objection to accepting a contract with the word 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD"union" appearing, but repeated that he could not agree to a closedshop.Despite the respondent's consent to permit Whittle to inspect itsbooks, neither he nor any other representative of the Union has evertaken advantage of the permission.On January 20, 1939, Whittle wrote to Stackhouse in order to out-line his views regarding the proposed counterproposal.He set forthadvantages which would accrue to the respondent from entering intoa contract with the Union, and further stated : "I realize the attituderegarding the closed shop held by the management and it might sur-prise you to know that many publishers do not feel secure unless acontract is signed."He concluded by referring to his anticipationof receiving the counterproposal at an early date. Stackhouse re-plied in a letter of January 31 that "we have no further counter-proposal, other than that.brought out in our discussions from time totime to offer."Whittle then wrote Stackhouse on February 4, ex-pressing disappointment at the alleged change of position.On or about February 20, 1939, Chester Snyder went to a hospitalfor surgical treatment.He and Stackhouse had earlier agreed thatfurther conferences with the Union should be held only if the Unionhad some new proposals to make. On February 28 Whittle wrote toStackhouse explaining that he had been ill and, requesting an earlymeeting.Stackhouse answered on March 4 that Chester Snyder hadjust returned home from the hospital and that it was doubtful ifhe would be able to attend to business for several weeks.He added :"Without talking with Mr. Snyder I venture the guess that he feelsthat all angles of the situation have been sufficiently discussed, andtherefore before arranging for a meeting, he would like to knowwhether you have any new proposals to make, and if so, what theyare."On March 21, 1939, a union meeting was held at which Whittlereported on the negotiations and Stackhouse's last letter was read.The Union voted to strike on the basis that the respondent had re-fused to bargain with it.On March 23, 35 out of 40 persons thenemployed in the respondent's composing room went on strike.Bythe time of the hearing five strikers had returned-to work.The re-spondent continued publication and employed men to take the placeof the strikers.It is apparent that the respondent bargained with the Unionthrough January 17, 1939. Snyder's earlier refusal to contract withthe Union as such had not caused a disruption of negotiations, andwas withdrawn on January 17.As for subsequent events, Stack-house's letter of March 4, 1939, was not a refusal on the part of therespondent to meet with the Union's representative.Whittle knewthat Chester Snyder was the sole person empowered to contract for' EAS'TON' PUBLISHING COMPANY397.the respondent with the Union, and was aware, therefore, that thereference to Chester Snyder's inability to attend to business was anexplanation that a meeting could not be arranged for several weeks.While the respondent could not postpone bargaining indefinitely onaccount of the disability of one of its officers, we do not view its sug-gestion that further negotiations be withheld pending Snyder's re-covery as a refusal to bargain.Nor, under the circumstances, can.the suggestion by Stackhouse that Snyder would like to know of anynew union proposals before arranging a meeting be construed as sucha refusal.The Trial Examiner in his Intermediate Report ascribed to therespondent a refusal to bargain solely on the basis of the respond-ent's failure to make a counterproposal. It is true, of course, thatan employer's refusal to offer counterproposals may 'be persuasive ofa lack of good faith in bargaining.' In the present instance, however,the respondent's failure to do so is inconclusive.Although the con-troversy on wages called into question the amount of the respondent's-revenues, the Union made no move to inspect the respondent's booksin accordance with the respondent's consent.Nor does it appear thatthe subject (natter of the requested counterproposal had been clearlydefined.As the meeting of January 17, 1939, was devoted to a discus-sion of wages, it was reasonably inferable that the subject matter ofthe counterproposal then requested was to be wages.However, Whit-tle's letter of January 20, 1939, which purported to outline his viewsregarding the anticipated counterproposal, made no reference towages but instead discussed the advantages of a union contract and.referred to a closed shop.The respondent might therefore justifiablyhave concluded from Whittle's letter that the requested counterpro-posal was expected to include a proposal on the closed-shop issue, astowhich the respondent had already stated its position.Finally,the actual disruption of negotiations was not occasioned by Stack-house's letter refusing the counterproposal.It occurred only afterthe Union received his subsequent letter indicating that a furtherconference would have to await Chester Snyder's recovery and tenta-tively suggesting that the Union make new proposals.The entire record does not support a finding that the respondent hasrefused to bargain collectively with the Union.The allegation ofthe complaint that it has done so will be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A above,occurring in connection with the operations of the respondent de-1 SeeMatter ofGlobeCotton MillsandTewtileWorkers Organizing Committee,6 N. L,R. B. 461,enf'd as mod.,Globe Cotton Mills v.N. L. It. B.,103 F.(2d) 91(C. C. A. 5). 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed in Section I above, havea close, intimate,and substantial.relation to trade, traffic, and commerce among the several States, alidtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDY.Having found that the respondent has engaged in and is engagingin unfair labor practices, we will order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act.VI. THE QUESTION CONCERNING REPRESENTATIONIn its answer to the complaint the respondent denied that the em-ployees who went on strike constitute a unit appropriate for thepurposes of collective bargaining and further stated that it does notnow regard the Union as the representative of its composing-roomemployees.We find that a question has arisen concerning the representationof the respondent's composing-room employees.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of conunerce.VIII. THE DETERMINATION OF REPRESENTATIVESAlthough we have found that from October 1, 1938, to March 23,1939, the Union was the designated bargaining representative of therespondent's employees within the appropriate unit, the lapse of timeand changes in circumstances since the designation render an electionby secret ballot necessary to resolve the question concerning repre-sentation which has arisen.We have elsewhere held that persons taking jobs vacated by strik-ing employees are not eligible, during the currency of the labordispute in connection with which the work,of the strikers ceased, toparticipate in a selection of bargaining representatives. In theSartorius 2case we pointed out that "by holding that individuals,2Matter of A. Sartorius h Co., Inc.andUnited Mine Workers of America, District 50,Local 12090,10 N. L. R. B. 493. See alsoMatter of Johnso -Carper Furniture Co., Inc.andLocal 283, United Furniture Workers of America,14 N. L. R. B. 1030. E.kSTON PGBLISH..ING OOI[PA\Y399who took jobs vacated by striking employees, also were eligible toparticipate in the selection of the bargaining representative of theemployees in the appropriate unit, there resulted a situation wheretwo individuals, with interests diametrically opposed, were, by virtueof one and the same job, entitled to participate in the selection of thebargaining representative.If those who have, during the currencyof the strike, replaced the strikers are permitted to vote, and thestrikers are also permitted to vote, possibly twice as many as can beemployed may participate in the election.This was not the intentof Congress.Yet the intent that strikers should remain employeesfor the purposes of the Act is clear."We also stated : "The hold ofindividuals who, during the currency of a strike, occupy positionsvacated by striking employees is notably tenuous.To accord suchindividuals, while the strike is still current, a voice in the selectionof the bargaining representative of employeesin the appropriateunit would be contrary to the purposes of the Act and the ends con-templated by it, since it might effectively foreclose the possibility ofthe settlement of the labor dispute, whether by the return of thestriking employees to their jobs and the displacement of the indi-viduals occupying those jobs during the strike, or by some othersettlement agreement, a possibility which the Act contemplates shouldnot be foreclosed during the currency of the strike."In the instant case the strike which began among the respondent'scomposing-room employees on March 23, 1939, was still current atthe time of the hearing.For the reasons expressed, and in the ab-scence of any showing that since March 23, 1939, there have beencreated positions in the composing room other than those which wereoccupied on that date, we shall direct that the composing-room em-ployees on the pay roll for the period last preceding March 23, 1939,including those who did not work during such pay-roll period becausethey were ill or on vacation and those who were then or have sincebeen temporarily laid off, but excluding those who have since quitor been discharged for cause, shall be eligible to vote in theelection.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.Easton Typographical Union No. 258, affiliated with Interna-tional Typographical Union, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.The. respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.6.The employees of the respondent employed in its composingroom, including foremen, assistant foremen, copy cutters, machinetenders, machine operators, compositors, make-ups, and apprentices,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning.of Section 9 (b) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Easton Publishing Co., Easton, Pennsylvania, andits officers, agents, successors, and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection.2.Take .the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days, notices toits employees, stating that the respondent will cease and desist asprovided in Section 1 of this Order;(b)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (5) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of E S'TON(- PUBLISHING COMPANY401National Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Easton Publishing Co., Easton, Pennsylvania, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among the employees of Easton PublishingCo. who were employed in the composing room of the Companyduring the pay-roll period last preceding March 23, 1939, includingforemen, assistant foremen, copy cutters, machine tenders, machineoperators, compositors, make-ups, apprentices, employees who didnot work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been tem-porarily laid off, but excluding any employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Easton Typographical Union No. 258, affiliatedwith International TypographicalUnion, for the purposes ofcollective bargaining.Mn. WILLIAM M. LFISERSON, dissenting in part:I cannot agree with that-part of the decision which restricts eligi-bility for voting in the election to those employees on the pay rollfor the period preceding March 23, 1939.The election that is ordered-will be held in January 1940, and the effect of the selected eligibilitydate is to deny voting rights to all those employees who were hiredduring the 10-month period following March 23, 1939.I do not think that the National Labor Relations Act authorizesthe Board to deny to any bona fide employees the right to vote in-in election for the purpose of choosing a collective bargaining agentthat is to represent the unit of which they are a part.The majorityopinion attempts to justify the exclusion of employees hired sinceMarch 23 on the ground that the Act specifically defines strikersas employees, and the strikers must be permitted to vote. I agreethat the striking employees must be given an opportunity to votein the election, but this does not seem to me to justify the Boardin excluding other bona fide employees from voting.The Board finds that the strike in the present case was not causedby unfair labor practices.If it were an unfair labor practice strike,the Board would order reinstatement of the striking employees andremoval of strikebreakers to make places for them. In that case the 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikebreakers would obviously not be bona fide employeesand wouldnot have the right to select representatives for collective bargaining.But in the present case the Board does not find any employeeshired in violation of the Act and does not order displacement of anysuch employees.The majority opinion merely assumes, withoutproof, that every employee hired since March 23 wasemployed totake the place of a striking employee, and because those on strikea. re to be permitted to vote, therefore the others should not vote.But some employees hired during the last 10 months may not havebeen employed to replace strikers at all.Such-employees unques-tionably cannot be denied the right to,vote,,and I am of the opinionthat the Act also constrains the Board to include in the list of eligiblevoters every other bona fide employee not hired in violation of theprovisions of the Act.